By the Court,*
It is every day's practice to discharge, on his application, a juror who is superannuated, who lacks any of the requisite qualifications, or who has not been regularly summoned.
As the sheriff of the district had the returns from the parish sheriff at the time they were to be made use of, the delay of the latter was, perhaps, thereby saved-and it is surely immaterial whether the returns be enclosed to the clerk, to b handed to the sheriff.
The error of the sheriff of the district, in placing into one box, the names of the jurors of both parishes, which the law requires to be kept in separate ones, is fatal. If the parish from which the applicant comes, had its full proportion and rather more, it follows that the other had rather less than its own.
Juror discharged.

 Martin, J. sat alone, during this term.